
	

113 S416 IS: To amend the Grand Ronde Reservation Act to make technical corrections, and for other purposes.
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 416
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Merkley (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Grand Ronde Reservation Act to make
		  technical corrections, and for other purposes.
	
	
		1.Establishment of
			 reservationSection 1 of the
			 Act entitled An Act to establish a reservation for the Confederated
			 Tribes of the Grand Ronde Community of Oregon, and for other purposes,
			 approved September 9, 1988 (Public Law 100–425; 102 Stat. 1594; 102 Stat. 2939;
			 104 Stat. 207; 106 Stat. 3255; 108 Stat. 708; 108 Stat. 4566; 112 Stat. 1896),
			 is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 Subject to valid and inserting the following:
					
						(1)In
				generalSubject to valid
						;
				and
				(B)by adding after
			 paragraph (1) (as designated by subparagraph (A)) the following:
					
						(2)Additional
				trust acquisitions
							(A)In
				generalThe Secretary may accept title to any additional number
				of acres of real property located within the boundaries of the original 1857
				reservation of the Confederated Tribes of the Grand Ronde Community of Oregon
				established by Executive order dated June 30, 1857, comprised of land within
				the political boundaries of Polk and Yamhill Counties, Oregon, if that real
				property is conveyed or otherwise transferred to the United States by or on
				behalf of the Tribe.
							(B)Treatment of
				trust landAll applications to take land into trust within the
				boundaries of the original 1857 reservation shall be treated by the Secretary
				as an on-reservation trust acquisition.
							(C)ReservationAll
				real property taken into trust within those boundaries at any time after
				September 9, 1988, shall be part of the reservation of the
				Tribe.
							;
				and
				(2)in subsection
			 (c)—
				(A)in the matter
			 preceding the table, by striking in subsection (a) are approximately
			 10,311.60 and inserting in subsection (a)(1) are approximately
			 11,274.19; and
				(B)in the
			 table—
					(i)by
			 striking the following:
						
							
								
									
										678Tax lot 8005.55
										
									
								
							;
					and inserting the
			 following:
						
							
								
									
										677, 8, 17, 18Former tax lot 800, located within the SE
						¼ SE ¼ of Section 7; SW
						¼ SW ¼ of Section 8; NW ¼ NW ¼ of
						Section 17; and NE ¼ NE ¼ of Section 185.55
										
									
								
							;
					(ii)in
			 the acres column of the last item added by section 2(a)(1) of Public Law
			 103–445 (108 Stat. 4566), by striking 240 and inserting
			 241.06; and
					(iii)by striking all text after
						
							
								
									
										6718 E ½ NE ¼43.42
										
									
								
							;
					and inserting the
			 following:
						
							
								
									
										681 W ½ SE ¼ SE ¼20.6
										
										681N ½ SW ¼ SE ¼ 19.99
										
										681SE ¼ NE ¼ 9.99
										
										681NE ¼ SW ¼10.46
										
										681NE ¼ SW ¼, NW ¼ SW ¼ 12.99
										
										676SW ¼ NW ¼ 37.99
										
										675SE ¼ SW ¼ 24.87
										
										675, 8SW ¼ SE ¼ of Section 5; and NE ¼ NE ¼, NW ¼
						NE ¼, NE ¼ NW ¼ of Section 8 109.9
										
										681 NW ¼ SE ¼ 31.32
										
										681 NE ¼ SW ¼ 8.89
										
										681SW ¼ NE ¼, NW ¼ NE ¼78.4
										
										678, 17SW ¼ SW ¼ of Section 8; and NE ¼ NW ¼, NW ¼ NW ¼ of
						Section 1714.33
										
										6717NW¼ NW ¼6.68
										
										6812SW ¼ NE¼8.19
										
										681SE ¼ SW ¼2.0
										
										681SW ¼ SW ¼5.05
										
										6812SE ¼, SW ¼50.8
										
										6717, 18SW ¼, NW ¼ of Section 17; and SE ¼, NE ¼ of Section
						18136.83
										
										681SW ¼ SE ¼20.08
										
										675NE ¼ SE ¼, SE ¼ SE ¼, E ½ SE ¼ SW ¼97.38
										
										4731SE ¼159.60
										
										6717NW ¼ NW ¼3.14
										
										6812NW ¼ SE ¼1.10
										
										678SW ¼ SW ¼0.92
										
										6812NE ¼ NW ¼1.99
										
										677NW ¼ NW ¼ of Section 7; and 
										
										6812S ½ NE ¼, E ½ NE ¼ NE ¼ of Section 1286.48
										
										6812NE ¼ NW ¼1.56
										
										   Total11,274.19
										
									
								
							.
					
